     Case 6:18-cv-01100-EFM-ADM Document 134 Filed 10/01/19 Page 1 of 12




                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS


LARRY A. LAWSON,

              Plaintiff,

v.                                     Case No. 6:18-cv-01100-EFM-ADM

SPIRIT AEROSYSTEMS, INC.,

             Defendant.



DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO SHIFT COSTS OF
       TECHNOLOGY ASSISTED REVIEW OF ESI TO PLANITIFF
        Case 6:18-cv-01100-EFM-ADM Document 134 Filed 10/01/19 Page 2 of 12




I.         Preliminary Statement

           The time is ripe for the Court to order that Plaintiff Larry A. Lawson (“Lawson”) bear the

costs of the technology assisted review 1 of approximately 322,000 documents of Defendant Spirit

AeroSystems, Inc. (“Spirit”) that is currently underway. Over the past nine months, the parties

have engaged in what has proven to be an unworkable, costly, and largely fruitless ESI discovery

process on the issue of business overlap between Spirit and non-party Arconic, Inc. (“Arconic”).

Spirit has already incurred approximately $140,000 in costs solely to conduct three sampling

exercises using Lawson’s selected custodians and proposed search terms. These costs are exclusive

of attorneys’ fees incurred by Spirit in connection with conferences and communications with

Lawson’s counsel, conducting numerous custodian interviews, harvesting data, and coordinating

the sampling exercises with Spirit’s e-discovery vendor, Legility. Yet those sampling exercises—

which involved collecting, processing, hosting, and searching millions of documents—yielded

responsiveness rates of just 0.5% to 15%.

           Concurrently with this failed process, Spirit has been independently conducting its own

reasonable efforts to collect, review, and produce relevant documents in this case, including but

not limited to documents bearing on the issue of business overlap between Spirit and Arconic. To

date, Spirit has made 16 productions amounting to approximately 40,000 pages. Most of Spirit’s

productions resulted from targeted searches and collection of ESI from custodians that Spirt

determined—through custodian interviews—are most likely to have information relevant to this

dispute. This method has proven far more fruitful than ESI discovery efforts undertaken based on

Lawson’s selected custodians and search terms.

           During the September 17, 2019 discovery conference, the Court raised the issue of whether


1
    Spirit is leveraging a TAR 2.0 process, which uses continuous active learning, herein referred to as “TAR.”

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO SHIFT COSTS OF TECHNOLOGY
ASSISTED REVIEW OF ESI TO PLANITIFF– Page 1
      Case 6:18-cv-01100-EFM-ADM Document 134 Filed 10/01/19 Page 3 of 12




the costs for reviewing the 322,000 documents using TAR should be shifted to Lawson, and invited

Spirit to file a motion regarding the same. To be clear, the approximately 322,000 documents at

issue resulted entirely from the application of search terms selected by Lawson to the data of ten

Spirit custodians selected by Lawson. On September 19, 2019, Spirit proposed simply continuing

to conduct its own reasonable searches for responsive documents in lieu of the expensive and time-

consuming process of proceeding with a TAR; however, Lawson rejected Spirit’s proposal

       Per Lawson’s direction, Spirit’s review of the 322,000 documents utilizing TAR has begun.

This review is currently estimated to cost between $250,000-$400,000, and will take four to six

weeks to complete. Given the substantial time, effort, and cost Spirit has already incurred in

connection with the ESI protocol, the fact that Lawson selected the custodians and search terms at

issue, the multiple predictions that this review will likely yield only 5% technically responsive

documents (and far fewer relevant documents), Lawson’s election to pursue TAR even after the

Court raised the issue of cost-shifting, and for reasons more fully explained below, Spirit

respectfully requests that the Court shift all costs and fees associated with the TAR of the 322,000

documents to Lawson.

II.    Background of Dispute

       A.      Relevant Facts and Discovery Timeline

       One of the central issues in this case is whether Lawson failed to comply with the condition

precedent to receiving certain benefits under his Retirement Agreement with Spirit by consulting

with and assisting non-party Elliott in connection with its investment in Arconic and/or by

endeavoring to become a board member or the CEO of Arconic. Like Spirit, Arconic is a

manufacturer of aerostructures and aerospace components whose major customers include Boing

and Airbus. Whether Arconic and Spirit are in the same “Business” (as defined in Lawson’s


DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO SHIFT COSTS OF TECHNOLOGY
ASSISTED REVIEW OF ESI TO PLANITIFF– Page 2
      Case 6:18-cv-01100-EFM-ADM Document 134 Filed 10/01/19 Page 4 of 12




employment agreement) is central to the issue of whether Lawson failed to comply with the

condition precedent to receiving benefits under his Retirement Agreement.

         Lawson served his First Requests for Production on November 30, 2018, which consisted

of 40 requests with 55 subparts, many of which were directed at the issue of “Business” overlap

between Spirit and Arconic. 2 On January 28, 2019, consistent with the Agreed Order Establishing

Protocol for ESI and Paper Documents (Dkt. 40), Lawson provided proposed search terms and

custodians to Spirit. 3 Lawson asked Spirit to collect all ESI from 69 custodians (and their

administrative assistants), and apply 90 search terms to each custodian’s data. Lawson did not

budge from that position until this Court ordered otherwise on April 26, 2019. (Dkt. 82). 4

         Sampling Exercise # 1. In February 2019, after consulting with Legility, Spirit conducted

a sampling exercise using Lawson’s 90 proposed search terms on four custodians from Lawson’s

list of 69-plus. 5 Spirit selected four custodians it viewed as most likely to have relevant and

responsive ESI. 6 This exercise resulted in the collection, processing, and hosting of over 1.2

million documents. 7 Running Lawson’s proposed search terms on these documents resulted in

409,784 hits, including with families. 8 Legility generated a random sample of nearly 400 of these

documents for review. After a review of each document, it was determined that 85% were not

responsive to Lawson’s requests on the “Business” overlap or otherwise relevant to the dispute. 9


2
  See Exhibit A to the Declaration of Ann Marie Arcadi in Support of Defendant’s Motion to Shift Costs (“Arcadi
Decl.”), filed concurrently herewith. Lawson has also served two additional sets of request for production upon Spirit,
both of which are overly broad and not proportional to the needs of the case. See Arcadi Decl., Exhibits L and M. In
total, Lawson has served 94 requests for production upon Spirit, many of which include numerous discrete subparts.
3
  Arcadi Decl., Exhibit B.
4
  See March 12, 2019 Memorandum of Law in Support of Lawson’s Motion to Compel (Dkt. 57) at 23-24.
5
  See Declaration of Jeff Stoneking in Support of Defendant’s Response in Opposition to Plaintiff’s Motion to Compel
(“April Stoneking Decl.”) (Dkt. 72-13) at ¶¶ 6-10.
6
  Arcadi Decl. at ¶ 6; April Stoneking Decl. at ¶ 11 (Dkt. 72-13).
7
  April Stoneking Decl. at ¶ 11 (Dkt. 72-13).
8
  Id. at ¶ 12.
9
  Id. at ¶ 13.


DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO SHIFT COSTS OF TECHNOLOGY
ASSISTED REVIEW OF ESI TO PLANITIFF– Page 3
     Case 6:18-cv-01100-EFM-ADM Document 134 Filed 10/01/19 Page 5 of 12




On February 25, 2019, Spirit provided Lawson with the results from this sampling exercise. 10

        Sampling Exercise # 2. The Court’s April 26, 2019 Order (“April Order”) (Dkt. 82)

required Spirit to provide Lawson with a “list of the top three custodians most likely to have

relevant ESI” for each of up to seven categories of documents for which Lawson seeks ESI

regarding the issue of “Business” overlap. 11 Lawson was permitted to select 10 Spirit custodians

as well as search terms for each. Spirit was to conduct a sampling exercise based on Lawson’s

selected custodians and proposed search terms “to assess whether the search has produced an

unreasonably large number of non-responsive or irrelevant results.” 12 The parties were ordered to

“try to achieve an estimated responsive hit rate of at least 85%.” 13

        In May 2019, Lawson selected his 10 custodians, 7 of which were not on Spirit’s lists of

custodians most likely to have relevant ESI for the categories of information that Lawson

sought. 14 Lawson also provided Spirit with 803 search terms to be run across the 10 custodians’

ESI. 15 Spirit conducted a second sampling exercise, using Lawson’s 803 search terms and 10

selected custodians. 16 Unsurprisingly, this sampling exercise confirmed that Lawson’s selected

custodians had a miniscule amount of responsive information – 7.8% – and even less relevant

information. 17

        Sampling Exercise # 3. On June 6, 2019, the Court conducted a discovery conference,

and subsequently entered an order (the “June Order”) (Dkt. 88), modifying, in part, the April Order.


10
   Arcadi Decl., Exhibit C, p. 3.
11
   April Order at p. 4.
12
   Id. at p. 5.
13
   Id.
14
   Arcadi Decl. at ¶ 8-10 and Exhibits D, E and F.
15
   Id., Exhibits E and F.
16
   See Declaration of Jeff Stoneking in Support of Defendant’s Motion to Shift Costs of Technology Assisted Review
of ESI to Plaintiff (“Stoneking Decl.”), filed concurrently herewith, at ¶¶ 7-9.
17
   Arcadi Decl., Exhibit G; Stoneking Decl. at ¶ 9.


DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO SHIFT COSTS OF TECHNOLOGY
ASSISTED REVIEW OF ESI TO PLANITIFF– Page 4
      Case 6:18-cv-01100-EFM-ADM Document 134 Filed 10/01/19 Page 6 of 12




Finding that Lawson’s proposal of 803 search terms was unreasonable, the Court ordered Lawson

to instead provide Spirit with 25 search terms per custodian. 18 On June 28, 2019 Lawson provided

25 proposed search terms for each of his 10 selected custodians (which he amended on July 2,
        19
2019.        Spirit conducted separate sampling exercises for each of Lawson’s 10 selected

custodians. 20 The responsiveness rate for the ten samples ranged from only 0.5% to 13.5%, with

an average responsiveness rate of 5.1%. 21 On August 19, 2019, Spirit produced all responsive,

non-privileged documents from the third sampling exercise, totaling only 173 documents. 22

Although not required to do so, Spirit also provided for Lawson’s review 77 non-responsive

documents that Lawson’s search terms had hit upon in an effort to assist Lawson to determine why

his proposed search terms were resulting in such few responsive documents and nearly no relevant

documents. 23

         Spirit has spent approximately $140,000 solely in connection with the three sampling

exercises described above. 24 This cost does not include the attorneys’ fees incurred by Spirit in

connection with attorney conferences with Lawson’s counsel on his proposed custodians and

search terms, conducting numerous custodian interviews, harvesting data, and coordinating each

of the three sampling exercises with Legility. 25

         B.       Spirit Makes Significant Productions Regarding Issue of Overlap

         It has been Spirit’s position for several months that discovery on the issue of “Business”

overlap between Spirit and Arconic can be conducted without incurring the expense and delay


18
   June Order at 1 (Dkt. 88).
19
   Arcadi Decl., Exhibit H.
20
   Stoneking Decl. at ¶¶ 11-13.
21
   Arcadi Decl., Exhibit I; Stoneking Decl. at ¶ 13.
22
   Arcadi Decl. at ¶ 13.
23
   Id.
24
   Stoneking Decl. at ¶ 15; Arcadi Decl. at ¶ 14.
25
   Arcadi Decl. at ¶ 14.

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO SHIFT COSTS OF TECHNOLOGY
ASSISTED REVIEW OF ESI TO PLANITIFF– Page 5
     Case 6:18-cv-01100-EFM-ADM Document 134 Filed 10/01/19 Page 7 of 12




associated with the review of large data populations known to have little responsive material.

Indeed, outside of the ESI protocol process, Spirit has collected, reviewed, and produced 40,000

pages (approximately 4,690 documents, in 16 separate productions), including documents bearing

on the issue of the “Business” overlap between Spirit and Arconic. Spirit’s productions resulted

from targeted document collections from custodians that Spirit determined (through interviews) to

be most likely to have ESI responsive to Lawson’s requests. Spirit has been undertaking these

efforts since December 2018, and continues to do so. 26 Spirit has also been working diligently to

meet all of the requirements set forth in the Court’s April and June Orders, and has repeatedly

communicated and conferred with Lawson regarding his 94 document requests, untenable

positions, and unreasonable demands.

        C.       Lawson Elects to Pursue TAR

        The parties provided the Court with an update on the status of the ESI discovery during the

September 17, 2019 conference. The Court recognized that “[the] ESI exercise that has been

undertaken in this case, which has been fairly extensive, is not yielding a very high relevance

rate in terms of the benefit to be sought relative to the burden of seeking this discovery.” 27

Lawson raised the possibility of utilizing TAR as a substitute for the search term protocol which

had proven to be unworkable. Subsequently, the Court discussed the potential for shifting costs to

Lawson, and invited Spirit to brief the issue in its order (“September Order”) (Dkt. 128).

        Spirit reached out to Lawson on September 19, 2019 in an attempt to avoid another lengthy

and expensive review of ESI which is unlikely to yield many responsive (let alone relevant)


26
   Additionally, on September 12, 2019, Spirit served its Amended Objections and Answers to Plaintiff’s First Set of
Interrogatories (Dkt. 131 – sealed), which provides a multi-page list identifying 49 aerostructures and aircraft
components that both Spirit and Arconic manufacture, produce, or sell, and includes the Bates numbers of specific
documents in Spirit’s productions that discuss each individual component.
27
   Sept. 17, 2019 Discovery Conference Audio 26:28–26:48.


DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO SHIFT COSTS OF TECHNOLOGY
ASSISTED REVIEW OF ESI TO PLANITIFF– Page 6
      Case 6:18-cv-01100-EFM-ADM Document 134 Filed 10/01/19 Page 8 of 12




documents. 28 As previously stated, only 5% of the 322,000 documents at issue are likely to be

responsive to Lawson’s requests, and many of the technically responsive documents are likely to

be irrelevant. 29 Spirit therefore proposed to Lawson that, in lieu of TAR, Spirit simply continue to

make reasonable efforts to review and produce documents regarding the “Business” overlap issue

based on Spirit’s identification of custodians most likely to have relevant and responsive

information. 30 Lawson rejected this proposal. 31

         On September 26, 2019—at Lawson’s request—Spirit’s counsel, Legility, and Lawson’s

counsel conferred regarding Legility’s TAR procedures. 32 Lawson’s counsel asked whether Spirit

had begun the TAR process, and Spirit’s counsel indicated that it had. Nonetheless, on September

30, 2019, Lawson sent a letter requesting that Spirit provide Lawson with the 322,000 documents

at issue, so that Lawson could conduct his own TAR. 33 Lawson suggested this proposal would

“help the parties avoid costly motion practice on the fee-shifting motion,” even though Lawson

sent this proposal late in the day, on the day before Spirit’s motion was due, 11 days after Spirit

asked Lawson whether he wanted Spirit to proceed with the TAR, and 4 days after Spirit had

indicated that the TAR process had already begun. Lawson’s proposal is unworkable because it

would require Spirit to turn over substantial amounts of non-responsive ESI, including proprietary

and sensitive business information (95% of which is likely to be non-responsive and/or irrelevant),

and because Spirit had started conducting the TAR and incurring substantial costs associated with

same, at Lawson’s direction. 34



28
   Arcadi Decl, Exhibit J.
29
   Id. at ¶ 13 and Exhibit I; Stoneking Decl. at ¶ 13.
30
   Arcadi Decl., Exhibit J.
31
   Id., Exhibit K.
32
   Id. at ¶ 20.
33
   Id., Exhibit N.
34
   Id., Exhibit O.

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO SHIFT COSTS OF TECHNOLOGY
ASSISTED REVIEW OF ESI TO PLANITIFF– Page 7
        Case 6:18-cv-01100-EFM-ADM Document 134 Filed 10/01/19 Page 9 of 12




           D.       TAR of this Largely Irrelevant ESI Will be Costly and Time-Consuming

           Spirit and Legility estimate that using TAR to conduct a review of the 322,000 documents

at issue will cost between $250,000-400,000 and take between four and six weeks to complete.

These costs consist of: (1) between $150,000 to $300,000 for costs incurred by Legility’s

document review team; (2) between $25,000 and $30,000 in data promotion costs to migrate the

ESI into Legility’s review platform; (3) $6,000 per month in hosting costs (in addition to the

$12,069 per month Spirit is already spending on hosting and related costs); and (4) an estimated

$40,000 to $60,000 in fees for Arcadi Jackson, LLP to provide a quality control review of

Legility’s document review, coordinating with Legility and its review team, and ultimately

reviewing the documents prior to production. 35

III.       Argument

           A.       Legal Standard

           FED. R. CIV. P. 26(c) gives courts “discretion… to condition discovery on the requesting

party’s payment of the costs of the discovery.” Foreclosure Mgmt. Co. v. Asset Mgmt. Hldgs.,

LLC, C.A. No. 07-2388-DJW, 2008 WL 3822773, at *7 (D. Kan. Aug. 13, 2008). Cost-shifting is

an important tool “in enforcing the [the] proportionality” standard expressly set forth in Rule

26(b)(1). F.D.I.C. v. Brudnicki, 291 F.R.D. 669, 676 (N.D. Fl. 2013). Among the factors that bear

on whether cost-shifting is appropriate are: “predictions as to the importance and usefulness of the

further information,” “the quantity of information available from other and more easily accessed

sources,” and “the likelihood of finding relevant, responsive information that cannot be obtained

from other, more easily accessed sources.” Semsroth v. City of Wichita, 239 F.R.D. 630, 637 (D.

Kan. 2006) (quoting 2006 Advisory Committee Notes to FED. R. CIV. P. 26(b)(2)).


35
     See Stoneking Decl. ¶ 17; Arcadi Decl. at ¶ 17.

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO SHIFT COSTS OF TECHNOLOGY
ASSISTED REVIEW OF ESI TO PLANITIFF– Page 8
       Case 6:18-cv-01100-EFM-ADM Document 134 Filed 10/01/19 Page 10 of 12




           B.       Lawson Should Bear the Costs of the TAR

           Cost-shifting is clearly appropriate at this juncture. First, “predictions as to the importance

and usefulness of the discovery sought” have shown that 95% of the 322,000 documents at issue

are likely to be nonresponsive and/or irrelevant. Semsroth, 239 F.R.D. at 637. The third (most

recent) sampling exercise resulted in a 5.1% responsiveness rate. 36 This result is nowhere close to

the 85% responsiveness rate set forth in the Court’s April and June Orders.

           Courts routinely require the requesting party to shoulder discovery costs when sampling

exercises reveal similarly low responsiveness rates. See, e.g., Moody v. Aircastle Advisor, LLC,

No. 3:13 CV 575(CSH), 2014 WL 1761736, at *2 (D. Conn. Apr. 30, 2014) (denying motion to

compel defendant that had spent approximately $90,000 reviewing 8,000 documents to conduct

additional ESI searches when sample searches indicated a low responsiveness rate, unless plaintiff

agreed to pay costs); Wiginton v. CB Richard Ellis, Inc., 229 F.R.D. 568 (N.D. Ill. 2004) (shifting

75% of production costs in light of 4.5%-6.5% sample responsiveness rate); Stryker Corp. v.

Ridgeway, No. 1:13-CV-1066, 2015 WL 4425947, at *2 (W.D. Mich. July 20, 2015) (ordering

former employee to pay for additional searches of employer’s emails due in part to “the manner in

which [employer] had already attempted to respond to [employee’s] request . . . and the low

probability that there would be any responsive documents”).

           Second, the ESI discovery process thus far has shown that “the quantity of information

available from other and more easily accessed sources” is superior to those sources identified by

Lawson which have resulted in the 322,000 documents at issue. As stated above, documents

regarding the “Business” overlap between Spirit and Arconic are far more easily—and

economically—accessed through alternative means, including collecting documents identified by


36
     Arcadi Decl. at ¶ 13 and Exhibit I; Stoneking Decl. at ¶ 13.

DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO SHIFT COSTS OF TECHNOLOGY
ASSISTED REVIEW OF ESI TO PLANITIFF– Page 9
      Case 6:18-cv-01100-EFM-ADM Document 134 Filed 10/01/19 Page 11 of 12




Spirit employees who are likely to have relevant ESI. Because the TAR of ESI that Lawson seeks

is more difficult, expensive, time-consuming, and is expected to bear far less fruit than the

alternative means being employed by Spirit, a party like Lawson who nonetheless insists on

proceeding should bear the cost of doing so. See Wood v. Capital One Servs., LLC, No. 5:09-CV-

1445, 2011 WL 2154279, at *9 (N.D.N.Y. Apr. 15, 2011) (denying motion to compel expensive

ESI where information sought could be obtained through other means unless plaintiff agreed “to

underwrite the expense associated with any such search”). Indeed, it is unclear why Lawson would

even want ESI of this low “richness” or quality.

        Third, the three sampling exercises conducted have not revealed any “relevant, responsive

information that cannot be obtained from other, more easily accessed sources.” Instead, these

sampling exercises have revealed few responsive documents among the 322,000 files, with little-

to-no relevance to this dispute. Additionally, the sampling exercises have confirmed Spirit’s

suspicion that Lawson’s selection of 7 custodians not identified by Spirit likely to have relevant

ESI has been a significant factor in the failure to discover relevant, responsive ESI within the data

at issue. Almost all of the documents regarding the “Business” overlap between Spirit and Arconic

produced by Spirit to date have resulted from numerous custodian interviews and the retrieval of

targeted custodian files—not by using Lawson’s selected custodians or through the application of

Lawson’s search terms, and not by harvesting and processing all ESI of relevant Spirit custodians.

IV.     Conclusion

        Spirit respectfully requests that the Court order Lawson to bear all costs and attorneys’ fees

associated with Spirit’s TAR of the 322,000 documents identified using Lawson’s search terms

and custodians, and production of responsive, non-privileged, documents with resulting therefrom.

Spirit also respectfully requests all other relief that this Court deems to be appropriate.


DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO SHIFT COSTS OF TECHNOLOGY
ASSISTED REVIEW OF ESI TO PLANITIFF– Page 10
    Case 6:18-cv-01100-EFM-ADM Document 134 Filed 10/01/19 Page 12 of 12




Date: October 1, 2019                         Respectfully submitted,

                                              /s/ Jeff P. DeGraffenreid
                                              Jeff DeGraffenreid, KS #15694
                                              jdegraffenreid@foulston.com
                                              Gary L. Ayers, KS #10345
                                              gayers@foulston.com
                                              FOULSTON SIEFKIN, LLP
                                              1551 N. Waterfront Parkway, Suite 100
                                              Wichita, KS 67206-4466
                                              Telephone: (316) 291-9530
                                              Facsimile: (866) 346-1938

                                              Ann Marie Arcadi (admitted pro hac vice)
                                              annmarie.arcadi@arcadijackson.com
                                              T. Gregory Jackson (admitted pro hac vice)
                                              greg.jackson@arcadijackson.com
                                              Seema Tendolkar (admitted pro hac vice)
                                              seema.tendolkar@arcadijackson.com
                                              ARCADI JACKSON, LLP
                                              2911 Turtle Creek Blvd., Suite 800
                                              Dallas, TX 75219
                                              Telephone: 214.865.6458
                                              Facsimile: 214.865.6522

                                              Attorneys for Defendant Spirit AeroSystems, Inc.



                                 CERTIFICATE OF SERVICE

        I hereby certify that on this 1st day of October 2019, I presented the foregoing to the Clerk
of the Court by electronic transmission for filing with the Court, which will send notice of
electronic filing to all counsel of record.

                                                              /s/ Jeff P. DeGraffenreid
                                                              Jeff P. DeGraffenreid




DEFENDANT’S MEMORANDUM IN SUPPORT OF MOTION TO SHIFT COSTS OF TECHNOLOGY
ASSISTED REVIEW OF ESI TO PLANITIFF– Page 11
